NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

WILLIAM D. DUNNE,                               No.    17-16231

                Petitioner-Appellant,           D.C. No. 2:15-cv-00549-JAM

 v.
                                                MEMORANDUM*
G.J. BISSETT,

                Respondent-Appellee.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Federal prisoner William D. Dunne appeals pro se from the district court’s

denial of his 28 U.S.C. § 2241 habeas corpus petition. We have jurisdiction under

28 U.S.C. § 1291, and we affirm.

      Dunne contends that he was entitled to parole after he served 30 years of his



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
federal sentence, pursuant to 18 U.S.C. § 4206(d). We review de novo matters of

statutory interpretation and the district court’s decision to deny a section 2241

habeas petition. See United States v. Havelock, 664 F.3d 1284, 1289 (9th Cir.

2012) (en banc); Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006). Prisoners

sentenced before the Sentencing Reform Act, such as Dunne, “shall be released on

parole after having served two-thirds of each consecutive term or terms, or after

serving thirty years of each consecutive term or terms of more than forty-five years

including any life term, whichever is earlier,” absent certain findings. See 18

U.S.C. § 4206(d) (repealed 1987). Dunne received several consecutive federal

prison terms, each one less than 45 years. We conclude, as have other courts, that

the 30-year provision does not apply to Dunne’s case. Rather, section 4206(d)

entitles Dunne to parole only after he serves two-thirds of each consecutive term.

      The government’s motion for judicial notice is granted.

      AFFIRMED.




                                          2                                    17-16231